TYSON, J.
We must decline to enter upon a consideration of the question as to whether the receiver was properly or improperly appointed. This appeal is not from the order of the court appointing him and the propriety of that order is not here involved. If appellant felt aggrieved by the appointment he should have, as he-had a right to do, prosecuted an appeal under section 429 of the Code.
The decree appealed from is the one rendered on the 30th day of March, 1900, overruling certain exceptions taken by appellant to the special register’s report to whom had been referred the matter of ascertaining and reporting what would be a reasonable compensation to he paid the receiver in and about the administration of the trust, including his solicitor’s fees, etc., etc. The register reported that a reasonable compensation for ser*529vices rendered by tlie receiver is five hundred and twenty-five and 23-100 dollars and for services rendered, by his attorney three hundred dollars. The exceptions taken were in the form of an objection to the entire report. They seem to have been framed upon the theory that the receiver was not entitled to any compensation whatever. The grounds of objection taken are, inaccuracies in his accounts; incorrectness of statement in a certain petition filed by him; failure to obey certain orders of the couxd; partiality in the administration of 'the trust and negligence in the management of it.
The function of an exception to a register’s report is to point out distinctly and clearly the error or the matter complained of as error.—Vaughan v. Smith, 69 Ala. 92; Powers v. Dickey, 49 Ala. 81. In O’Reilly v. Brady, 28 Ala. 534, it is said: “An exception to the report of a master is in the nature of a special demurrer, and the party objecting must put his finger on the error; otherwise, the part not excepted to may be taken as admitted.”
The exceptions as taken are really not insisted upon here. The only insistence made in brief of appellant’s counsel is that the compensation of the receiver in this case is regulated by section 4169 of the Code. Whether this he true or not, we must decline to decide. The point is not presented by the exceptions, and was pre: sumably not passed upon by the chancellor.
The remaining assignments of error is predicated upon exceptions taken to the allowance for services rendered by the receiver’s solicitor. The insistence in argument is that no compensation should be allowed because his solicitor represented the debtor, some creditors and the receiver also. However this may be, the register’s report shows that the amount of this compensation was fixed by agreement of all parties in interest.
Affirmed.